Mr. Justice Huger
delivered tbe opinion of the Court.
I was of opinion when this case was submitted to me in the Circuit Court, that the words of the fee bill were general, and that only half costs.were allowed' in all cases, when the demand amounted to less than 8 50. The words of the act I find are not so general. Half costs are given only upon “liquidated” demands.,..and upon “open accounts.” Where the party has the means of regulating his demand by the sufn really due, and chooses to go for more, if he recover less than 8 50 he is allowed but half cost; but.wlíerí he hás not the means of regulating his demand by , any standard, and, claims damages to an uncertain amount as for a breach of warranty, if he recover even less' than 8t>0, the act does not reduce his costs.
The fee bill does not allow 8 5 36 for “ special matter .and argument” in a process'case as in others. The words of the act are for commencing and prosecuting,and defending a suit by summary process £ 1. which hás always been held to exclude all other fees for proceedings prior to execution.
Justices Notf, Johnson, Richardson, Colcock and Gantt., concurred.